Citation Nr: 9927061	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of a 100 percent disability 
evaluation for post- operative seminoma, currently evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1972 to October 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) reduced the disability 
evaluation for post- operative seminoma from 100 percent to 
noncompensable.  

In his substantive appeal and in his testimony before the 
undersigned, the appellant claimed service connection for a 
numb or painful post- surgical area on the inside of the leg 
and psychological distress secondary to post- operative 
seminoma.  These issues are referred to the RO for 
adjudication.  

The Board notes that, in a letter dated in January 1999, the 
appellant requested that the RO provide clarification 
regarding the ratings assigned to his prostate cancer, 
testicular cancer and his special monthly compensation.  This 
matter is referred to the RO for appropriate action.


REMAND

The only issue which has been developed for appellate review 
is whether the appellant is entitled to a compensable rating 
for residuals of post- operative testicular cancer pursuant 
to Diagnostic Code 7528.  According to this diagnostic code, 
current residual disability is to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
The RO has, therefore, considered only residual genitourinary 
dysfunction in rating this disability.    

During his hearing before the undersigned Member of the 
Travel Board in March 1999, the appellant submitted evidence 
which has not been considered by the RO.  Because he did not 
waive initial consideration by the RO, this case must be 
remanded for such consideration.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current medical records of treatment, both 
VA and private, pertaining to the appellant's 
post- operative seminoma disability.

2.  Following the completion of the above, the RO 
should readjudicate the claim for restoration of a 
100 percent disability evaluation for post- 
operative seminoma.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



